DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of currently pending Application No. 17/328,456 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,255,732 and 11,043,056.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Application No. 17/328,456 are obvious variants of the claims of U.S. Patent No(s). 10,255,732 and 11,043,056.  For example, see claim 1 of Application No. 17/328,456 compared to claims 16 and 17 of U.S. Patent No. 10,255,732, and claim 1 of U.S. Patent No 11,043,056 (note this is not an exhaustive list).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 8, 9, 11, 12, 13, 14, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saylor (US 9,646,165 B1).
Regarding claim 1, Saylor discloses a method of using a mobile device carried by a user to control access for the user to a secure area of a facility (see at least Figures 1A-5E, items 106c, 420, 421 and 450 | col. 3, lines 47-49, note that a plurality of users can be granted access to unlock the office), the method comprising: 
the mobile device of the user determining a current location of the mobile device using a location service of the mobile device (see at least col. 7, lines 10-27, note conditions on use of the electronic key (432) may require the presence of the recipient (421) at the lock (450) when the electronic key is used | col. 28, lines 5-13); 
the mobile device of the user determining when the current location of the mobile device is adjacent to an access point of the secure area (see at least col. 7, lines 10-27 | col. 28, lines 5-13); 
the mobile device of the user determining whether to grant or deny the user passage through the access point and to the secure area (see at least col. 10, lines 18-28 | col. 29, line 21 – col. 30, line 4, note recipient’s (421) mobile device (420) determines whether or not the recipient (421) meets the conditions, such the recipient (421) being adjacent to the lock (450), imposed on the use of the electronic key (432));
when the mobile device determines to grant the user passage through the access point, the mobile device transmitting an unlock control signal to the access point to unlock the access point and allow passage of the user to the secure area (see at least Figure 5E, item 432→450 | col. 30, lines 5-8); and 
when the mobile device determines to deny the user passage through the access point, the mobile device not transmitting the unlock control signal to unlock the access point, thereby denying passage of the user to the secure area (see at least col. 12, lines 31-45, note that when the conditions imposed on the use of the key (432) are not satisfied, the mobile device (420) would prevent transmission of the key (432) to the lock (450) to prevent it from opening).  
Regarding claim 2, Saylor further discloses the mobile device storing a user identity associated with the mobile device (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38); the mobile device storing a digital identifier associated with an access control application running on the mobile device (see at least col. 25, lines 48-60, note the mobile device (420) stores an electronic cookie or session identifier); the mobile device determining whether the user identity and the digital identifier are valid (see at least col. 7, lines 10-16 | col. 7, lines 28-38 | col. 25, lines 48-60 | col. 12, lines 20-45, note the conditions, such as verifying the recipient’s (421) biometric identity and electronic cookie, are enforced by the mobile device (420) | col. 11, lines 50-51, note use data satisfies the conditions); and the mobile device determining to grant the user passage through the access point only when both the user identity and the digital identifier are determined by the mobile device to be valid (see at least col. 12, lines 31-45, note the conditions have to be satisfied before transmitting the key (432) to the lock (450)).  
Regarding claim 4, Saylor further discloses the mobile device receiving a user input; the mobile device determining whether the user input is valid; and the mobile device determining to grant the user passage through the access point only when the user input, the user identity and the digital identifier are determined by the mobile device to be valid (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38, note the user input could correspond to another factor of the multi-factor authentication, such as the recipient’s (421) password, fingerprint, retina, scan, iris scan, etc. | col. 12, lines 31-45, note the conditions have to be satisfied before transmitting the key (432) to the lock (450) | col. 12, lines 20-45, note the conditions, such as verifying the recipient’s (421) biometric identity and electronic cookie, are enforced by the mobile device (420)).  
Regarding claim 6, Saylor, as addressed above, discloses whether the user input is valid; and the mobile device determining to grant the user passage through the access point only after the user input is determined by the mobile device to be valid (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38, note the user input could correspond to another factor of the multi-factor authentication, such as the recipient’s (421) password, fingerprint, retina, scan, iris scan, etc. | col. 12, lines 31-45, note the conditions have to be satisfied before transmitting the key (432) to the lock (450) | col. 12, lines 20-45, note the conditions, such as verifying the recipient’s (421) biometric identity and electronic cookie, are enforced by the mobile device (420)).  
Regarding claim 7, Saylor, as addressed above, discloses wherein the user input includes one or more of a password, a fingerprint scan, a face image for face recognition, and an iris image for iris recognition (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38, note the user input could correspond to another factor of the multi-factor authentication, such as the recipient’s (421) password, fingerprint, retina, scan, iris scan, etc.).
Regarding claim 8, Saylor, as addressed above, discloses wherein the user input includes one or more of a name, a password, a passcode, a signature, a pattern, a gesture, a fingerprint scan, a face image for face recognition, a voice sample for voice recognition, an iris image for iris recognition, and a knock sequence for knock recognition (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38, note the user input could correspond to another factor of the multi-factor authentication, such as the recipient’s (421) password, fingerprint, retina, scan, iris scan, etc.).
Regarding claim 9, Saylor, as addressed above, discloses wherein the mobile device determines that the current location of the mobile device is adjacent to the access point of the secure area when the current location of the mobile device is within a predetermined distance of the access point (see at least col. 7, lines 10-27 | col. 27, lines 28-31, note within a threshold distance of the lock (450) | col. 28, lines 5-13).  
Regarding claim 11, Saylor, as addressed above, discloses the mobile device downloading access rights of the user from an access control system; and the mobile device determining whether to grant or deny the user passage through the access point based at least in part on the downloaded access rights (see at least col. 8, lines 12-18, note the key management system (308) receives and saves the issuer’s (411) conditions or access rights to unlock a lock (450) of an access point of the secure area of the facility | col. 8, lines 29-44, note the recipient’s (421) mobile device (122, 420) displays the conditions or access rights (126) to unlock the lock (450) | col. 9, lines 5-35, note the recipient’s (421) mobile device (122, 420) downloads access data and the conditions  | col. 12, lines 31-45, note the recipient’s (421) mobile device (122, 420) enforces the stored conditions | col. 29, lines 21-51).
Regarding claim 12, Saylor further discloses wherein the downloaded access rights of the user define the user's access rights to different areas of the facility (see at least Figure 8, item 802c | col. 32, lines 7-12, note keys to an office or conference room can be used at specifically designated times | col. 36, lines 14-19, note buildings, room and floor numbers for rooms within a building | col. 3, lines 43-53, note the cleaning staff could have access rights to several different offices or rooms throughout the building | col. 5, lines 40-48, note access rights can be assigned for the door of a building, the door of room, a file cabinet or safe, and so on).  
Regarding claim 13, Saylor further discloses wherein the downloaded access rights of the user define the user's access rights at different times (see at least Figure 8, item 803d | col. 6, lines 36-46).  
Regarding claim 14, Saylor discloses a method of using a mobile device carried by a user to control access for the user to a secure area of a facility (see at least Figures 1A-5E, items 106c, 411, 308, 420, 421 and 450 | col. 3, lines 47-49, note that a plurality of users can be granted access to unlock the office), the method comprising: 
the mobile device of the user downloading access rights of the user from a remote access control system (see at least col. 8, lines 12-18, note the key management system (308) receives and saves the issuer’s (411) conditions or access rights to unlock a lock (450) of an access point of the secure area of the facility | col. 8, lines 29-44, note the recipient’s (421) mobile device (122, 420) displays the conditions or access rights (126) to unlock the lock (450) | col. 9, lines 5-35, note the recipient’s (421) mobile device (122, 420) downloads access data and the conditions  | col. 12, lines 31-45, note the recipient’s (421) mobile device (122, 420) enforces the stored conditions | col. 29, lines 21-51);
the mobile device of the user determining whether to grant or deny the user passage through an access point to the secure area based at least in part on the downloaded access rights of the user (see at least col. 7, lines 10-27, note conditions on use of the electronic key (432) may require the presence of the recipient (421) at the lock (450) when the electronic key is used | col. 28, lines 5-13); 
when the mobile device determines to grant the user passage through the access point, the mobile device transmitting an unlock control signal to the access point to unlock the access point and allow passage of the user to the secure area (see at least Figure 5E, item 432→450 | col. 30, lines 5-8); and 
when the mobile device determines to deny the user passage through the access point, the mobile device not transmitting the unlock control signal to unlock the access point, thereby denying passage of the user to the secure area (see at least col. 12, lines 31-45, note that when the conditions imposed on the use of the key (432) are not satisfied, the mobile device (420) would prevent transmission of the key (432) to the lock (450) to prevent it from opening).  
Regarding claim 15, Saylor, as addressed above, discloses the mobile device storing a user identity associated with the mobile device (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38); the mobile device storing a digital identifier associated with an access control application running on the mobile device (see at least col. 25, lines 48-60, note the mobile device (420) stores an electronic cookie or session identifier); the mobile device determining whether the user identity and the digital identifier are valid (see at least col. 7, lines 10-16 | col. 7, lines 28-38 | col. 25, lines 48-60 | col. 12, lines 20-45, note the conditions, such as verifying the recipient’s (421) biometric identity and electronic cookie, are enforced by the mobile device (420) | col. 11, lines 50-51, note use data satisfies the conditions); and the mobile device determining to grant the user passage through the access point only after both the user identity and the digital identifier are determined by the mobile device to be valid (see at least col. 12, lines 31-45, note the conditions have to be satisfied before transmitting the key (432) to the lock (450)).  
Regarding claim 17, Saylor, as addressed above, discloses the mobile device receiving a user input; the mobile device determining whether the user input is valid; and the mobile device determining to grant the user passage through the access point only after the user input is determined by the mobile device to be valid (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38, note the user input could correspond to another factor of the multi-factor authentication, such as the recipient’s (421) password, fingerprint, retina, scan, iris scan, etc. | col. 12, lines 31-45, note the conditions have to be satisfied before transmitting the key (432) to the lock (450) | col. 12, lines 20-45, note the conditions, such as verifying the recipient’s (421) biometric identity and electronic cookie, are enforced by the mobile device (420)).  
Regarding claim 18, Saylor, as addressed above, discloses wherein the user input includes one or more of a password, a fingerprint scan, a face image for face recognition, and an iris image for iris recognition (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38, note the user input could correspond to another factor of the multi-factor authentication, such as the recipient’s (421) password, fingerprint, retina, scan, iris scan, etc.).
Regarding claim 19, Saylor discloses a system for controlling access to a secure area of a facility (see at least Figures 1A-5E, items 106c, 411, 308, 420, 421 and 450 | col. 3, lines 47-49, note that a plurality of users can be granted access to unlock the office), the system comprising: 
an access control system for storing access rights assigned to each of a plurality of users for accessing the secure area of the facility (see at least Figures 1A-5E, item 308 | col. 8, lines 12-18 | col. 9, lines 8-35 | col. 29, lines 21-51); 
a mobile device carried by a first user of the plurality of users (see at least Figures 1A-5E, items 105a-105e, 122, 420 and 421), the mobile device configured to: 
wirelessly download access rights of the first user from the access control system and store the downloaded access rights in a memory of the mobile device (see at least col. 8, lines 12-18, note the key management system (308) receives and saves the issuer’s (411) conditions or access rights to unlock a lock (450) of an access point of the secure area of the facility | col. 8, lines 29-44, note the recipient’s (421) mobile device (122, 420) displays the conditions or access rights (126) to unlock the lock (450) | col. 9, lines 5-35, note the recipient’s (421) mobile device (122, 420) downloads access data and the conditions | col. 12, lines 31-45, note the recipient’s (421) mobile device (122, 420) enforces the stored conditions | col. 29, lines 21-51); 
determine whether to grant or deny access of the first user to the secure area based at least in part on the downloaded access rights of the first user (see at least col. 7, lines 10-27, note conditions on use of the electronic key (432) may require the presence of the recipient (421) at the lock (450) when the electronic key is used | col. 28, lines 5-13); 
when the mobile device determines to grant the first user access to the secure area, transmit a control signal to unlock an access control device associated with the secure area, thereby allowing passage of the first user to the secure area (see at least Figure 5E, item 432→450 | col. 30, lines 5-8); and 
when the mobile device determines to deny the first user access to the secure area, not transmitting the control signal to unlock the access control device associated with the secure area, thereby denying passage of the first user to the secure area (see at least col. 12, lines 31-45, note that when the conditions imposed on the use of the key (432) are not satisfied, the mobile device (420) would prevent transmission of the key (432) to the lock (450) to prevent it from opening).  
Regarding claim 20, Saylor, as addressed above, discloses wherein the mobile device is further configured to: store a user identity associated with the mobile device (see at least col. 7, lines 10-16, note condition of use may require the recipient (421) to be biometrically identified | col. 7, lines 28-38); store a digital identifier associated with an access control application running on the mobile device (see at least col. 25, lines 48-60, note the mobile device (420) stores an electronic cookie or session identifier); determine whether the user identity and the digital identifier are valid (see at least col. 7, lines 10-16 | col. 7, lines 28-38 | col. 25, lines 48-60 | col. 12, lines 20-45, note the conditions, such as verifying the recipient’s (421) biometric identity and electronic cookie, are enforced by the mobile device (420) | col. 11, lines 50-51, note use data satisfies the conditions); and determine to grant the first user access to the secure area only after both the user identity and the digital identifier are determined by the mobile device to be valid (see at least col. 12, lines 31-45, note the conditions have to be satisfied before transmitting the key (432) to the lock (450)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 9,646,165 B1) in view of Poiesz (US 20180060609 A1).
Regarding claim 3, Saylor further discloses wherein the access control application running on the mobile device has a locked state and an unlocked state, the method further comprising: determining whether the access control application is in the unlocked state; and the mobile device determining to grant the user passage through the access point only when the access control application running on the mobile device is determined to be in the unlocked state and only when both the user identity and the digital identifier are determined by the mobile device to be valid (see at least col. 12, lines 31-45, note the recipient’s (421) mobile device (420) enforces all conditions | col. 25, lines 40-60, note the recipient’s (421) mobile device (420) only transmits the key (432) when the recipient (421) is logged into the application, their biometric identity is verified and cookie or session identifier is verified).
However, Saylor does not specifically disclose wherein the mobile device has a locked state and an unlocked state; the mobile device determining whether the mobile device is in the unlocked state; the mobile device determining whether the access control application is in the unlocked state; and the mobile device determining to grant the user passage through the access point only when the mobile device is determined to be in its unlocked state.
It is known to access a secure area in different ways.  For example, Poiesz teaches an access control system wherein a mobile device has a locked state and an unlocked state; the mobile device determining whether the mobile device is in the unlocked state; the mobile device determining whether the access control application is in the unlocked state; and the mobile device determining to grant the user passage through the access point only when the mobile device is determined to be in its unlocked state and only when both the user identity is determined by the mobile device to be valid (see at least Figure 1, items 100 and 116 | [0019] note the device (100) is a mobile device | [0031-0032] note the policy or condition specifies that the secret or key may be used when the device is in an unlocked state, the mobile device is within a particular area of the lock, the user is logged in (to the application) and is biometrically verified | [0049-0050] note door unlock application).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Poiesz into Saylor.  This provides the ability to ensure that the person unlocking the door is not using a stolen or newly found mobile device, thus improving security (see [0002] of Poiesz).
Regarding claim 5, Saylor in view of Poiesz, as addressed above, teach wherein the mobile device and an access control application running on the mobile device each have a locked state and an unlocked state, the method further comprising: the mobile device determining whether the mobile device is in the unlocked state; the mobile device determining whether the access control application is in the unlocked state; and the mobile device determining to grant the user passage through the access point only when the mobile device and the access control application running on the mobile device are both determined to be in their unlocked state (see at least col. 12, lines 31-45 of Saylor, note the recipient’s (421) mobile device (420) enforces all conditions | col. 25, lines 40-60 of Saylor, note the recipient’s (421) mobile device (420) only transmits the key (432) when the recipient (421) is logged into the application, their biometric identity is verified and cookie or session identifier is verified | Figure 1, items 100 and 116 of Poiesz | [0019] of Poiesz, note the device (100) is a mobile device | [0031-0032] of Poiesz, note the policy or condition specifies that the secret or key may not be used when the device is in a locked state, the mobile device has to be within a particular area of the lock, the user is logged in (to the application) and is biometrically verified | [0049-0050] of Poiesz, note door unlock application).  
Regarding claim 16, Saylor in view of Poiesz, as addressed above, teach wherein the mobile device and the access control application running on the mobile device each have a locked state and an unlocked state, the method further comprising: the mobile device determining whether the mobile device is in the unlocked state; the mobile device determining whether the access control application is in the unlocked state; the mobile device determining to grant the user passage through the access point only when: the mobile device and the access control application running on the mobile device are determined to be in their unlocked states; both the user identity and the digital identifier are determined by the mobile device to be valid; and the downloaded access rights of the user grant access to the secure area (see at least col. 12, lines 31-45 of Saylor, note the recipient’s (421) mobile device (420) enforces all conditions | col. 25, lines 40-60 of Saylor, note the recipient’s (421) mobile device (420) only transmits the key (432) when the recipient (421) is logged into the application, their biometric identity is verified and cookie or session identifier is verified | Figure 1, items 100 and 116 of Poiesz | [0019] of Poiesz, note the device (100) is a mobile device | [0031-0032] of Poiesz, note the policy or condition specifies that the secret or key may not be used when the device is in a locked state, the mobile device has to be within a particular area of the lock, the user is logged in (to the application) and is biometrically verified | [0049-0050] of Poiesz, note door unlock application).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saylor (US 9,646,165 B1) in view of Capaldi-Tallon (US 2015/0228133 A1).
Regarding claim 10, Saylor does not specifically disclose wherein the unlock control signal is configured to cause a relay to unlock the access point.
It is known to unlock a door in different ways.  For example, Capaldi-Tallon teaches a system wherein an unlock control signal is configured to cause a relay to unlock an access point (see at least [0016] note a door lock release signal is generated that operates an electronic relay (not shown) to unlock the door).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Capaldi-Tallon into Saylor.  This provides a known alternative means to unlock a door and one that can be used in place of Saylor’s means while providing predicable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687